—Judgment, Supreme Court, New York County (Michael Corriere, J.), rendered June 6, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree and attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life and 8 years to life, unanimously affirmed.
Defendant was properly adjudicated a persistent violent felony offender. Defendant’s failure to challenge his first felony conviction prior to his being sentenced on his second felony conviction constitutes a waiver of his right to challenge the first conviction at this time (see, CPL 400.15 [8]; 400.16 [2]; People v Tubens, 237 AD2d 170, lv denied 90 NY2d 898).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Lerner, P. J., Sullivan, Milonas, Ellerin and Andrias, JJ.